IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-80,390-01 & WR-80,390-02


                     EX PARTE BILLY MICHAEL GRIMES, Applicant


               ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
             CAUSE NOS. 9449-A & 9450-A IN THE 31ST DISTRICT COURT
                              FROM GRAY COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of a controlled substance and felon in possession of a firearm. He was sentenced to imprisonment

for fifteen and ten years, respectively. He did not appeal his convictions.

       Applicant contends that he pleaded guilty on the condition that his sentences would run

concurrently with a federal sentence. We remanded these applications to the trial court for findings

of fact and conclusions of law. The trial court has determined that Applicant pleaded guilty pursuant

to agreements that his sentences would run concurrently with a federal sentence. Applicant is
                                                                                                  2

entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in cause numbers 9449 and 9450 in the 31st District Court

of Gray County are set aside, and Applicant is remanded to the custody of the Sheriff of Gray County

to answer the charges set out in the indictments. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 19, 2014
Do not publish